650 S.E.2d 604 (2007)
In the Matter of JOHN MORRIS MINISTRIES, 308 N. DRIVER STREET, DURHAM, NC 27703
v.
NORTH CAROLINA SUPREME COURT et als, United States Supreme Court et als.
No. 260P07.
Supreme Court of North Carolina.
August 23, 2007.
John Morris, pro se.
Robert Montgomery, Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Plaintiff on the 4th day of June 2007 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 23rd day of August 2007."